UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1999


TINA MAWING; HORSEMEN’S BENEVOLENT PROTECTION ASSOCIATION,

                Plaintiffs - Appellees,

          v.

PNGI CHARLES TOWN GAMING, L.L.C., d/b/a Charles Town Races
and Slots,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:09-cv-00068-JPB)


Submitted:   March 28, 2011                   Decided:   May 2, 2011


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian M. Peterson, Charles F. Printz, Jr., BOWLES, RICE,
MCDAVID, GRAFF & LOVE, P.L.L.C., Martinsburg, West Virginia,
Joseph E. Wolfson, Stacey A. Scrivani, STEVENS & LEE, P.C., King
of Prussia, Pennsylvania, for Appellant.       David M. Hammer,
HAMMER, FERRETTI & SCHIAVONI, Martinsburg, West Virginia, Harry
P. Waddell, LAW OFFICE OF HARRY P. WADDELL, Martinsburg, West
Virginia, Gregory A. Bailey, ARNOLD & BAILEY, Shepherdstown,
West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Tina Mawing, a racehorse trainer, and the Horseman’s

Benevolent          Protective     Association     (“HBPA”),      a   non-profit

bargaining representative for West Virginia horsemen, filed a

complaint against PNGI Charles Town Gaming, LLC, d/b/a Charles

Town Races and Slots (“CTRS”), seeking injunctive relief and

damages for breach of contract, due process, and retaliation

claims arising out of CTRS’s denial of horse stalls to Mawing.

CTRS       moved    for    summary   judgment,    and     the   district   court

submitted the claims to arbitration pursuant to the arbitration

provision 1 in the collective bargaining agreement between HBPA

and CTRS. 2        CTRS filed a Fed. R. Civ. P. 59(e) motion to alter or

amend the judgment, which the district court denied.

              CTRS appealed, arguing that (1) the contractual claim

was correctly submitted to arbitration but that the due process

and    retaliation        claims   were   not   covered   by    the   arbitration



       1
           The arbitration provision reads:

            In the event there is a disagreement between the
       parties as to whether any party has complied with the
       terms or conditions in this Agreement, then Charles
       Town Races and the HBPA shall each choose an
       Arbitrator and the two Arbitrators shall choose a
       third Arbitrator.     The Board of Arbitrators shall
       decide the issues involved and each party agrees to be
       bound by the decision of the arbitration panel.
       2
       Mawing is an HBPA member. Pursuant to the agreement, HBPA
is the exclusive bargaining agent of its members.


                                          2
agreement; (2) the district court erred in declining to grant

summary    judgment        on      the    non-contract         claims;         and    (3)    the

district court erred in denying its Rule 59(e) motion.                                 Finding

no reversible error, we affirm.

            We         review       a      district           court’s          arbitrability

determination de novo.              United States v. Bankers Ins. Co., 245

F.3d 315, 319 (4th Cir. 2001).                    The Federal Arbitration Act, 9

U.S.C.    §§ 1-14       (2006),      provides         that    a    written       arbitration

agreement “shall be valid, irrevocable, and enforceable, save

upon   such      grounds      as    exist    at       law    or    in   equity        for    the

revocation       of     any     contract.”        9    U.S.C.       § 2.         To     compel

arbitration, a court must find that an arbitration agreement

exists between two parties and that the dispute at issue falls

within the scope of the agreement.                    Hightower v. GMRI, Inc., 272

F.3d     239,    242     (4th      Cir.     2001).           “To   decide        whether      an

arbitration       agreement         encompasses        a     dispute       a    court       must

determine whether the factual allegations underlying the claim

are within the scope of the arbitration clause, regardless of

the legal label assigned to the claim.”                             J.J. Ryan & Sons,

Inc. v. Rhone Poulenc Textile, S.A., 863 F.2d 315, 319 (4th Cir.

1988).     In assessing arbitrability, a court is obliged to give

effect to the intentions of the parties, but any ambiguities

regarding the scope of an arbitration clause should be resolved



                                              3
in favor of arbitration.              Wachovia Bank, Nat’l Ass’n v. Schmidt,

445 F.3d 762, 767 (4th Cir. 2006).

               We hold that the district court properly submitted all

of Plaintiffs’ claims to arbitration.                     The allocation of stalls

is governed by the HBPA agreement’s “stalls” provision.                               As the

arbitration agreement covers disputes over compliance with the

terms or conditions of the HBPA agreement, it extends to the

stalls provision.            Thus, regardless of Plaintiffs’ due process

and    retaliation       labels,      their       factual       allegation      that    CTRS

improperly refused to allocate stalls to Mawing falls within the

scope of the arbitration agreement.                      Because the district court

did not err in submitting the claims to arbitration, we further

hold that the district court correctly declined to reach the

merits    of    the    due   process      and     retaliation         claims,    see    AT&T

Tech.,    Inc.    v.    Commc’n       Workers      for    Am.,    475    U.S.    643,    649

(1986),    and    properly       denied    CTRS’s        Rule    59(e)    motion.        See

Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir.

2010).

               Accordingly,      we    affirm      the    district      court’s    orders.

We    dispense    with    oral     argument       because       the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  AFFIRMED

                                              4